    CONFORMED COPY      INCREASE CONFIRMATION    To:    Lloyds Bank Plc as
Agent  From:    U.S. Bank N.A. (the Accordion Lender)  Dated:    31 July, 2014 




Dear Sirs




Innospec Inc. – U.S.$150,000,000 Facility Agreement originally dated 14 December
2011 (as subsequently amended and restated) (the Facility Agreement)

1.      We refer to the Facility Agreement. This is an Increase Confirmation.
Terms Defined in the Facility Agreement have the same meaning in this Increase
Confirmation unless given a different meaning in this Increase Confirmation.  
2.      We refer to Clause 2.5 (Voluntary Increase) of the Facility Agreement.  
3.      The Accordion Lender agrees to assume and will assume all of the
obligations corresponding to the Commitment specified in the Schedule (the
Relevant Commitment) as if it was an Original Lender under the Facility
Agreement.   4.      The proposed date on which the Relevant Commitment is to
take effect (the Increase Date) is June 31, 2014.   5.      On the Increase
Date, the Accordion Lender becomes party to the relevant Finance Documents as a
Lender.   6.      The Facility Office and address, fax number and attention
details for notices to the Accordion Lender for the purposes of Clause 31
(Notices) are set out in the Schedule.   7.      The Accordion Lender expressly
acknowledges the limitations on the Lenders’ obligations referred to in
paragraph (h) of Clause 2.5 (Voluntary increase).   8.      This Increase
Confirmation may be executed in any number of counterparts and this has the same
effect as if the signatures on the counterparts were on a single copy of this
Increase Confirmation.   9.      This Increase Confirmation and any
non-contractual obligations arising out of or in connection with it are governed
by English law.   10.      This Increase Confirmation has been entered into on
the date stated at the beginning of this Increase Confirmation.  

--------------------------------------------------------------------------------



THE SCHEDULE




Relevant Commitment/rights and obligations to be assumed by the Accordion Lender



Commitment: U.S. Bank N.A. - $20,000,000




Note: contact details and accounts numbers remove for conformed copy



Facility office address:

Fax number:

Attention details for notices:
Contact name-
Contact Phone Number –
Email –

Account details for payments:






GREG BLANCHARD

Accordion Lender
By: Greg Blanchard
Vice President
U.S. Bank N.A.




This Facility Agreement is accepted as an Increase Confirmation for the purposes
of the Facility Agreement by the Agent.

The Increase Date is confirmed as 31 July 2014.



…IAIN G. BROWN
Agent
By: IAIN G. BROWN




--------------------------------------------------------------------------------